


Exhibit 10.32

 

General Nutrition Centers, Inc.

 

DEFERRED COMPENSATION PLAN

 

--------------------------------------------------------------------------------


 

DEFERRED COMPENSATION PLAN
FOR
General Nutrition Centers, Inc.

 

General Nutrition Centers, Inc., a Delaware corporation (the “Company”), hereby
establishes this Deferred Compensation Plan (the “Plan”), effective 1/1/09 (the
“Effective Date”), for the purpose of attracting high quality executives and
promoting in them increased efficiency and an interest in the successful
operation of the Company.  The Plan is intended to, and shall be interpreted to
comply in all respects with Code Section 409A and those provisions of ERISA
applicable to an unfunded plan maintained primarily to provide deferred
compensation benefits for a select group of “management or highly compensated
employees.”

 

ARTICLE I
TITLE AND DEFINITIONS

 

1.1                                 “Account” or “Accounts” shall mean the
bookkeeping account or accounts established under this Plan pursuant to
Article 4.

 

1.2                                 “Base Salary” shall mean a Participant’s
annual base salary, excluding incentive and discretionary bonuses, commissions,
stock options, restricted stock, equity awards, reimbursements and other
non-regular remuneration, received from the Company prior to reduction for any
salary deferrals under benefit plans sponsored by the Company, including but not
limited to, plans established pursuant to Code Section 125 or qualified pursuant
to Code Section 401(k).

 

1.3                                 “Beneficiary” or “Beneficiaries” shall mean
the person, persons or entity designated as such pursuant to Section 7.1.

 

1.4                                 “Board” shall mean the Board of Directors of
Company.

 

1.5                                 “Bonus (es)” shall mean amounts paid to the
Participant by the Company annually in the form of discretionary or incentive
compensation or any other bonus designated by the Committee before reductions
for contributions to or deferrals under any pension, deferred compensation or
benefit plans sponsored by the Company.

 

1.6                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended, as interpreted by Treasury regulations and applicable
authorities promulgated thereunder.

 

1.7                                 “Committee” shall mean the person or persons
appointed by the Board to administer the Plan in accordance with Article 8.

 

1.8                                 “Commissions” shall mean commissions payable
to the Participant for the applicable Plan Year (as determined by the Committee
in compliance with Section 409A) before reductions for contributions to or
deferrals under any pension, deferred compensation or benefit plans sponsored by
the Company.

 

--------------------------------------------------------------------------------


 

1.9                                 “Company Contributions” shall mean the
contributions made by the Company pursuant to Section 3.2.

 

1.10                           “Company Contribution Account” shall mean the
Account maintained for the benefit of the Participant which is credited with
Company Contributions, if any, pursuant to Section 4.2.

 

1.11                           “Compensation” shall mean all amounts eligible
for deferral for a particular Plan Year under Section 3.1(a).

 

1.12                           “Crediting Rate” shall mean the notional gains
and losses credited on the Participant’s Account balance which are based on the
Participant’s choice among the investment alternatives made available by the
Committee pursuant to Section 3.3 of the Plan.

 

1.13                           “Deferral Account” shall mean the Account
maintained for each Participant which is credited with Participant deferrals
pursuant to Section 4.1

 

1.14                           “Director” shall mean a member of the Board.

 

1.15                           “Directors Fees” shall mean compensation for
services as a member of the Board of Directors of the Company excluding
reimbursement of expenses or other non-regular forms of compensation, before
reductions for contributions to or deferrals under any deferred compensation
plan sponsored by the Company.

 

1.16                           “Disability” shall mean (consistent with the
requirements of Section 409A) that the Participant (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company.  The Committee may require that the Participant submit
evidence of such qualification for disability benefits in order to determine
that the Participant is disabled under this Plan.

 

1.17                           “Distributable Amount” shall mean the vested
balance in the applicable Account as determined under Article 4.

 

1.18                           “Eligible Executive” shall mean a highly
compensated or management level employee of the Company selected by the
Committee to be eligible to participate in the Plan.

 

1.19                           “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended, including Department of Labor and Treasury
regulations and applicable authorities promulgated thereunder.

 

1.20                           “Financial Hardship” shall mean a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, or a dependent (as defined in IRC
Section 152(a)) of the Participant, loss of the Participant’s property due to

 

2

--------------------------------------------------------------------------------


 

casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant, (but shall in all
events correspond to the meaning of the term “unforseeable emergency” under Code
Section 409A(a)(2)(v)).

 

1.21                           “Fund” or “Funds” shall mean one or more of the
investment funds selected by the Committee pursuant to Section 3.3 of the Plan.

 

1.22                           “Hardship Distribution” shall mean an accelerated
distribution of benefits or a reduction or cessation of current deferrals
pursuant to Section 6.5 to a Participant who has suffered a Financial Hardship.

 

1.23                           “Initial Election Period” shall mean the period
established by the Committee for submission of the Participant Election Forms
prior to commencement of participation in the Plan pursuant to Article 2.

 

1.24                           “Interest Rate” shall mean, for each Fund, an
amount equal to the net gain or loss on the assets of such Fund during each
month, as determined by the Committee.

 

1.25                           “Participant” shall mean any Eligible Executive
who becomes a Participant in this Plan in accordance with Article 2.

 

1.26                           “Participant Election Forms” shall mean the
election forms established by the Committee by which a Participant makes
elections with respect to (1) voluntary deferrals of his/her Compensation,
(2) the investment Funds which shall act as the basis for crediting of interest
on Account balances, and (3) the form and timing of distributions from
Accounts.  The Participant Election Forms may take the form of an electronic
communication followed by appropriate written confirmation according to
specifications established by the Committee.

 

1.27                           “Payment Date” shall mean the date by which a
lump sum payment shall be made or the date by which installment payments shall
commence.  Unless otherwise specified, the Payment Date shall be the fifteenth
(15th) day of the month commencing after the event triggering the payout
occurs.  Subsequent installments shall be made in the same month of each
succeeding Plan Year.  In the case of death, the Committee shall be provided
with documentation reasonably necessary to establish the fact of the
Participant’s death.  The Payment date of a Retirement or Scheduled Distribution
shall be by the fifteenth (15th) of the month following thirty (30) days from
month end following Retirement or determination of LTD.  Notwithstanding the
foregoing, the Payment Date shall not be before the earliest date on which
benefits may be distributed under Code Section 409A without violation of the
provisions thereof as reasonably determined by the Committee.

 

1.28                           “Plan Year” shall mean the calendar year except
that the first Plan Year shall begin on the Effective Date and end on the last
day of the calendar year in which the Effective Date occurs.

 

1.29                           “Retirement” shall mean Termination of Service
after having attained age sixty five (65) or at fifty five (55) and above with
at least ten (10) Years of Service.

 

3

--------------------------------------------------------------------------------


 

1.30                           “Scheduled Distribution” shall mean a scheduled
distribution date elected by the Participant for distribution of amounts from a
specified Deferral Account, including notional earnings thereon, as provided
under Section 6.4.

 

1.31                           “Termination of Plan” The Plan will terminate on
the first to occur of the following:

 

(i)                                     The date it is terminated by General
Nutrition Centers, Inc.

 

(ii)                                  The date General Nutrition Centers, Inc. 
is judicially declared bankrupt or insolvent.

 

(iii)                               The dissolution, merger, consolidation or
reorganization of General Nutrition Centers, Inc., or the sale of all or
substantially all of its assets, except that in any such event arrangements may
be made whereby the Plan will be continued by any successor to General Nutrition
Centers, Inc. or any purchaser of all or substantially all of its assets without
a termination thereof, in which case the successor or purchaser will be
substituted for General Nutrition Centers, Inc. under the Plan.

 

1.32                           “Termination of Service” shall mean the date of
the cessation of the Participant’s provision of services to the Company as
defined under Code Section 409A for any reason whatsoever, whether voluntary or
involuntary, including as a result of the Participant’s Retirement, death or
Disability.

 

1.33                           “Years of Service” shall mean the cumulative
consecutive years of service the Participant has provided services to the
Company as defined under Code Section 409A.  A Participant shall be providing
services for purposes of accumulating Years of Service at all times prior to
Termination of Employment.

 

ARTICLE II
PARTICIPATION

 

An Eligible Executive shall become a Participant in the Plan by submitting the
Participant Election Forms, including such other documentation and information
as the Committee may reasonably request, to the Committee during the Initial
Election Period established by the Committee prior to the beginning of the first
Plan Year in which the Eligible Executive shall be eligible to participate in
the Plan.  The Committee may establish a special Initial Election Period for
Eligible Executives entering the Plan during a Plan Year (if the Eligible
Executive is not already a participant in another plan which is aggregated with
this Plan under Code Section 409A) to allow deferrals, within the first thirty
(30) days of initial eligibility, of Compensation earned for services performed
during the balance of such Plan Year after such election is made.  The Committee
shall have discretionary authority and right to revoke a Participant’s future
participation in the Plan at any time and for any reason.  Such Participant
shall thereafter have no right to make new deferral or distribution elections,
but shall continue to have the right to make investment elections with respect
to existing deferral accounts.

 

4

--------------------------------------------------------------------------------


 

ARTICLE III
CONTRIBUTIONS & DEFERRAL ELECTIONS

 

3.1                                 Elections to Defer Compensation.

 

(a)                                  Form of Elections.  A Participant may only
elect to defer Compensation attributable to services provided after the time an
election is made and in accordance with Section 409A.  Elections shall take the
form of a whole percentage (less applicable payroll withholding requirements for
Social Security and income taxes and employee benefit plans as determined in the
sole and absolute discretion of the Committee) of up to

 

(1)                                 80 % of Base Salary

 

(2)                                 80 % of Commissions

 

(3)                                 100 % of Bonuses

 

Notwithstanding the foregoing, the Committee may further limit the maximum or
the minimum amount of deferrals during any Plan Year, by any Participant or
group of Participants, in its sole discretion.

 

(b)                                 Duration of Compensation Deferral Election. 
An Eligible Executive’s initial election to defer Compensation shall be made
during the Initial Election Period established by the Committee prior to the
Effective Date of the Participant’s commencement of participation in the Plan
and shall apply only to Compensation for services performed after such deferral
election is processed.  A Participant may increase, decrease, terminate or
recommence a deferral election with respect to Compensation for any subsequent
Plan Year by filing a Participant Election Form during the enrollment period
established by the Committee prior to the beginning of such Plan Year, which
election shall be effective on the first day of the next following Plan Year. 
In the absence of an affirmative election by the Participant to the contrary,
the deferral election for the prior Plan Year shall NOT continue in effect for
future Plan Years.  After the beginning of the Plan Year, deferral elections
with respect to Compensation for services performed during such Plan Year shall
be irrevocable [except in the event of Disability or Financial Hardship.]

 

3.2                                 Company Contributions.

 

(a)                                  Discretionary Company Contributions.  The
Company shall have the discretion to make Company Contributions to the Plan at
any time on behalf of any Participant.  Company Contributions shall be made in
the complete and sole discretion of the Company and no Participant shall have
the right to receive any Company Contribution in any particular Plan Year
regardless of whether Company Contributions are made on behalf of other
Participants

 

3.3                                 Investment Elections.

 

(a)                                  Participant Direction.  At the time of
entering the Plan and/or of making the deferral election under the Plan, the
Participant shall designate, on a Participant Election Form provided by the
Committee, the investment Funds in which the Participant’s Account or

 

5

--------------------------------------------------------------------------------


 

Accounts shall be deemed to be invested for purposes of determining the amount
of earnings and losses to be credited to each Account.  The Participant may
specify that all or any percentage of his or her Account or Accounts shall be
deemed to be invested, in whole percentage increments, in one or more of the
types of investment Funds selected as alternative investments under the Plan
from time to time by the Committee pursuant to subsection (b) of this Section. 
A Participant may change the designation made under this Section at least
monthly by filing a revised election, on a Participant Election Form provided by
the Committee.  During payout, the Participant’s Account shall continue to be
credited at the Crediting Rate selected by the Participant from among the
investment alternatives or rates made available by the Committee for such
purpose until all amounts have been distributed from the Account.  If a
Participant fails to make an investment election under this Section, the
Participant shall be deemed to have elected the Money Market type of investment
Fund selected by the Committee for such purpose.

 

(b)                                 Investment Alternatives.  The Committee
shall select from time to time, in its sole and absolute discretion, investment
Funds and shall communicate each of the alternative types of investment Funds to
the Participant pursuant to subsection (a) of this Section.  The Interest Rate
of each such investment fund shall be used to determine the amount of earnings
or losses to be credited to Participant’s Account under Article IV.  The
Participant’s choice among investments shall be solely for purposes of
calculation of the Crediting Rate on Accounts.  The Company shall have no
obligation to set aside or invest amounts as directed by the Participant and, if
the Company elects to invest amounts as directed by the Participant, the
Participant shall have no more right to such investments than any other
unsecured general creditor.

 

3.4                                 Distribution Elections.

 

(a)                                  Initial Election.  At the time of making a
deferral election under the Plan, the Participant shall designate the time and
form of distribution of deferrals made pursuant to such election (together with
any earnings credited thereon) from among the alternatives specified in
Section 6.1 or 6.2.

 

(b)                                 Modification of Election.  A new
distribution election may be made at the time of subsequent deferral elections
with respect to deferrals in Plan Years beginning after the Initial Election
Period.  However, a distribution election with respect to previously deferred
amounts may only be changed under the terms and conditions specified in Code
Section 409A.  Except as expressly provided in Section 6.3, no acceleration of a
distribution is permitted.  A subsequent election that delays payment or changes
the form of payment is permitted if and only if all of the following
requirements are met:

 

(1)                                  the new election does not take effect until
at least twelve (12) months after the date on which the new election is made;

 

(2)                                  in the case of payments made on account of
Termination of Employment (other than by reason of death or Disability) or a
Scheduled Distribution, the new election delays payment for at least five
(5) years from the date that payment would otherwise have been made, absent the
new election; and

 

6

--------------------------------------------------------------------------------


 

(3)                                  in the case of payments made according to a
Scheduled Distribution, the new election is made not less than twelve (12)
months before the date on which payment would have been made (or, in the case of
installment payments, the first installment payment would have been made) absent
the new election.

 

For purposes of application of the above change limitations, installment
payments shall be treated as a single payment.  Election changes made pursuant
to this Section shall be made on Participant Elections Forms provided by the
Committee, and in accordance with rules established by the Committee, and shall
comply with all requirement of Code Section 409A and applicable authorities.

 

ARTICLE IV
DEFERRAL ACCOUNTS

 

4.1                                 Deferral Accounts.  The Committee shall
establish and maintain one or more Deferral Account for each Participant under
the Plan.  Each Participant’s Deferral Account shall be further divided into
separate subaccounts (“investment fund subaccounts”), each of which corresponds
to an investment Fund elected by the Participant pursuant to Section 3.2.  A
Participant’s Deferral Account shall be credited as follows:

 

(a)                                  On or before the fifth (5th) business day
after amounts are withheld and deferred from a Participant’s Compensation, the
Committee shall credit the investment fund subaccounts of the Participant’s
Deferral Account with an amount equal to Compensation deferred by the
Participant in accordance with the Participant’s election under Section 3.2;
that is, the portion of the Participant’s deferred Compensation that the
Participant has elected to be deemed to be invested in a certain type of
investment Fund shall be credited to the investment fund subaccount to be
invested in that Fund;

 

(b)                                 Each business day, each investment fund
subaccount of a Participant’s Deferral Account shall be credited with earnings
or losses in an amount equal to that determined by multiplying the balance
credited to such investment fund subaccount as of the prior day plus
contributions credited that day to the investment fund subaccount by the
Interest Rate for the corresponding Fund as determined by the Company pursuant
to Section 3.2(b); and

 

(c)                                  In the event that a Participant elects for
a given Plan Year’s deferral of Compensation a Scheduled Distribution, all
amounts attributed to the deferral of Compensation for such Plan Year shall be
accounted for in a manner which allows separate accounting for the deferral of
Compensation and investment gains and losses associated with amounts allocated
to such each separate Scheduled Distribution.

 

4.2                                 Company Contribution Account.  The Committee
shall establish and maintain a Company Contribution Account for each Participant
under the Plan.  Each Participant’s Company Contribution Account shall be
further divided into separate investment fund subaccounts corresponding to the
investment Fund elected by the Participant pursuant to Section 3.2(a).  A
Participant’s Company Contribution Account shall be credited as follows:

 

(a)                                  On or before the fifth (5th) business day
after a Company Contribution is made, the Company shall credit the investment
fund subaccounts of the Participant’s Company

 

7

--------------------------------------------------------------------------------


 

Contribution Account with an amount equal to the Company Contributions, if any,
made on behalf of that Participant, that is, the proportion of the Company
Contributions, if any, which the Participant has elected to be deemed to be
invested in a certain investment Fund shall be credited to the investment fund
subaccount to be invested in that Fund; and

 

(b)                                 Each business day, each investment fund
subaccount of a Participant’s Company Contribution Account shall be credited
with earnings or losses in an amount equal to that determined by multiplying the
balance credited to such investment fund subaccount as of the prior day plus
contributions credited that day to the investment fund subaccount by the
Interest Rate for the corresponding Fund as determined by the Company pursuant
to Section 3.2(b).

 

4.3                                 Trust.  The Company shall be responsible for
the payment of all benefits under the Plan.  At its discretion, the Company may
establish one or more grantor trusts for the purpose of providing for payment of
benefits under the Plan.  Such trust or trusts may be irrevocable, but the
assets thereof shall be subject to the claims of the Company’s creditors. 
Benefits paid to the Participant from any such trust or trusts shall be
considered paid by the Company for purposes of meeting the obligations of the
Company under the Plan.

 

4.4                                 Statement of Accounts.  The Committee shall
provide each Participant with statements at least annually setting forth the
Participant’s Account balance as of the end of each year.

 

ARTICLE V
VESTING

 

5.1                                 Vesting of Deferral Accounts.  The
Participant shall be vested 100% at all times in amounts credited to the
Participant’s Deferral Account or Accounts.

 

ARTICLE VI
DISTRIBUTIONS

 

6.1                                 Retirement Distributions.

 

(a)                                  Timing and Form of Deferral Account
Distributions.  Except as otherwise provided herein, in the event of a
Participant’s Retirement or Disability, the Total Account Balance in the
Participant’s Deferral Account[s] shall be paid to the Participant in a single
lump sum on the Payment Date following the Participant’s Retirement unless the
Participant has made an alternative benefit election on a timely basis pursuant
to Section 3.3 to receive the Retirement benefits in the form of a single lump
sum or in substantially equal annual installments over a period of up to fifteen
(15) years.

 

(b)                                 Distribution of Company Contribution
Account.  In the event of a Participant Termination of Service for any reason,
the Total Account Balance credited to the Participant Company Contribution
Account shall be paid in a single lump sum on the Payment Date following
Termination of Service.

 

(c)                                  Small Benefit Exception.  If on
commencement of benefits payable from an Account the Total Account Balance from
such Account is less than twenty-five thousand

 

8

--------------------------------------------------------------------------------


 

dollars ($25,000), the Total Account Balance from such Account shall be paid in
the form of a single lump sum distribution on the scheduled Payment Date.

 

6.2                                 Termination Distributions.  Except as
provided in Section 6.4, in the event of a Participant’s Termination of Service
other than by reason of Retirement, death or Disability, the Total Account
Balance credited to the Participant Deferral Account[s] shall be paid as soon as
practicable.

 

6.3                                 Death Benefits.

 

(a)                                  Prior to Commencement of Benefits.  In the
event that the Participant dies prior to commencement of benefit payable from an
Account, the Company shall pay to the Participant’s Beneficiary a death benefit
equal to the Total Account Balance of such Account in a single lump sum.

 

(b)                                 After Commencement of Benefits.  In the
event that the Participant dies after commencement of benefits payable from an
Account, the Company shall pay to the Participant’s Beneficiary a death benefit
equal to the Total Account Balance of such Account in a single lump sum.

 

6.4                                 Scheduled Distributions.

 

(a)                                  Scheduled Distribution Election. 
Participants shall be entitled to elect to receive a Scheduled Distribution from
a Deferral Account prior to Termination of Service.  In the case of a
Participant who has elected to receive a Scheduled Distribution, such
Participant shall receive the Total Plan Year Balance, with respect to the
specified deferrals, including earnings thereon, which have been elected by the
Participant to be subject to such Scheduled Distribution election in accordance
with Section 3.4 of the Plan.  A Participant’s Scheduled Distribution
commencement date with respect to deferrals of Compensation for a given Plan
Year shall be no earlier than two (2) years from the last day of the Plan Year
in which the deferrals are credited to the Participant’s Account.  The
Participant may elect to receive the Scheduled Distribution in a single lump sum
or substantially equal annual installments over a period of up to five
(5) years.  A Participant may delay and change the form of a Scheduled
Distribution, provided such extension complies with the requirements of
Section 3.4.

 

(b)                                 Small Benefit Exception.  If on commencement
of benefits payable by reason of a Schedule Distribution the Total Plan Year
Balance of the Scheduled Distributions is less than twenty five thousand dollars
($25,000), the Scheduled Distribution shall be paid in the form of a single lump
sum distribution on the scheduled commencement date.

 

(c)                                  Termination of Service.  In the event of a
Participant’s Termination of Service prior to receiving a Scheduled
Distribution, such Scheduled Distributions shall be distributed in lump sum
regardless of election.  In the event the Participant retires prior to
commencement of a Scheduled Distribution, installments will be paid as they fall
due.  In the event the Participant retires or terminates while receiving
Scheduled Distributions, they shall be distributed as they fall due.

 

9

--------------------------------------------------------------------------------

 

6.5                                 Hardship Distribution.  Upon a finding that
the Participant (or, after the Participant’s death, a Beneficiary) has suffered
a Financial Hardship, subject to compliance with Code Section 409A the Committee
may, at the request of the Participant or Beneficiary, accelerate distribution
of benefits or approve reduction or cessation of current deferrals under the
Plan in the amount reasonably necessary to alleviate such Financial Hardship
subject to the following conditions:

 

(a)                                  The request to take a Hardship Distribution
shall be made by filing a form provided by and filed with the Committee prior to
the end of any calendar month.

 

(b)                                 The amount distributed pursuant to this
Section with respect to a Financial Hardship shall not exceed the amount
necessary to satisfy such financial emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).

 

(c)                                  The amount determined by the Committee as a
Hardship Distribution shall be paid in a single cash lump sum as soon as
practicable after the end of the calendar month in which the Hardship
Distribution election is made and approved by the Committee

 

(d)                                 Upon a finding that the Participant (or,
after the Participant’s death, a Beneficiary) has suffered a Financial Hardship,
subject to Treasury Regulations promulgated under Code Section 409A the
Administrator may at the request of the Participant, accelerate distribution of
benefits or approve reduction or cessation of current deferrals under the Plan
in the amount reasonably necessary to alleviate such Financial Hardship.  The
amount distributed pursuant to this Section with respect to an emergency shall
not exceed the amount necessary to satisfy such emergency plus amounts necessary
to pay taxes reasonably anticipated as a result of the distribution, after
taking into account the extent to which such hardship is or may be relieved
through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship) .

 

ARTICLE VII

PAYEE DESIGNATIONS AND LIMITATIONS

 

7.1                                 Beneficiaries.

 

(a)                                  Beneficiary Designation.  The Participant
shall have the right, at any time, to designate any person or persons as
Beneficiary (both primary and contingent) to whom payment under the Plan shall
be made in the event of the Participant’s death.  The Beneficiary designation
shall be effective when it is submitted in writing to and acknowledged by the
Committee during the Participant’s lifetime on a form prescribed by the
Committee.

 

(b)                                 Revision of Designation. The submission of a
new Beneficiary designation shall cancel all prior Beneficiary designations. 
Any finalized divorce or marriage (other than a common law marriage) of a
Participant subsequent to the date of a Beneficiary designation shall revoke
such designation, unless in the case of divorce the previous spouse was not
designated as

 

10

--------------------------------------------------------------------------------


 

Beneficiary and unless in the case of marriage the Participant’s new spouse has
previously been designated as Beneficiary.

 

(c)                                  Absence of Valid Designation.  If a
Participant fails to designate a Beneficiary as provided above, or if the
Beneficiary designation is revoked by marriage, divorce, or otherwise without
execution of a new designation, or if every person designated as Beneficiary
predeceases the Participant or dies prior to complete distribution of the
Participant’s benefits, then the Committee shall direct the distribution of such
benefits to the Participant’s estate.

 

7.2                                 Payments to Minors.  In the event any amount
is payable under the Plan to a minor, payment shall not be made to the minor,
but instead be paid (a) to that person’s living parent(s) to act as custodian,
(b) if that person’s parents are then divorced, and one parent is the sole
custodial parent, to such custodial parent, to act as custodian, or (c) if no
parent of that person is then living, to a custodian selected by the Committee
to hold the funds for the minor under the Uniform Transfers or Gifts to Minors
Act in effect in the jurisdiction in which the minor resides.  If no parent is
living and the Committee decides not to select another custodian to hold the
funds for the minor, then payment shall be made to the duly appointed and
currently acting guardian of the estate for the minor or, if no guardian of the
estate for the minor is duly appointed and currently acting within sixty (60)
days after the date the amount becomes payable, payment shall be deposited with
the court having jurisdiction over the estate of the minor.

 

7.3                                 Payments on Behalf of Persons Under
Incapacity.  In the event that any amount becomes payable under the Plan to a
person who, in the sole judgment of the Committee, is considered by reason of
physical or mental condition to be unable to give a valid receipt therefore, the
Committee may direct that such payment be made to any person found by the
Committee, in its sole judgment, to have assumed the care of such person.  Any
payment made pursuant to such determination shall constitute a full release and
discharge of any and all liability of the Committee and the Company under the
Plan.

 

7.4                                 Inability to Locate Payee.  In the event
that the Committee is unable to locate a Participant or Beneficiary within two
years following the scheduled Payment Date, the amount allocated to the
Participant’s Deferral Account shall be forfeited.  If, after such forfeiture,
the Participant or Beneficiary later claims such benefit, such benefit shall be
reinstated without interest or earnings.

 

ARTICLE VIII
ADMINISTRATION

 

(a)                                  Committee.  The Plan shall be administered
by a Committee appointed by the Board, which shall have the exclusive right and
full discretion (i) to appoint agents to act on its behalf, (ii) to select and
establish Funds, (iii) to interpret the Plan, (iv) to decide any and all matters
arising hereunder (including the right to remedy possible ambiguities,
inconsistencies, or admissions), (v) to make, amend and rescind such rules as it
deems necessary for the proper administration of the Plan and (vi) to make all
other determinations and resolve all questions of fact necessary or advisable
for the administration of the Plan, including determinations regarding

 

11

--------------------------------------------------------------------------------


 

eligibility for benefits payable under the Plan.  All interpretations of the
Committee with respect to any matter hereunder shall be final, conclusive and
binding on all persons affected thereby.  No member of the Committee or agent
thereof shall be liable for any determination, decision, or action made in good
faith with respect to the Plan.  The Company will indemnify and hold harmless
the members of the Committee and its agents from and against any and all
liabilities, costs, and expenses incurred by such persons as a result of any
act, or omission, in connection with the performance of such persons’ duties,
responsibilities, and obligations under the Plan, other than such liabilities,
costs, and expenses as may result from the bad faith, willful misconduct, or
criminal acts of such persons.

 

8.2                                 Claims Procedure.  Any Participant, former
Participant or Beneficiary may file a written claim with the Committee setting
forth the nature of the benefit claimed, the amount thereof, and the basis for
claiming entitlement to such benefit.  The Committee shall determine the
validity of the claim and communicate a decision to the claimant promptly and,
in any event, not later than ninety (90) days after the date of the claim.  The
claim may be deemed by the claimant to have been denied for purposes of further
review described below in the event a decision is not furnished to the claimant
within such ninety (90) day period.  If additional information is necessary to
make a determination on a claim, the claimant shall be advised of the need for
such additional information within forty-five (45) days after the date of the
claim.  The claimant shall have up to one hundred eighty (180) days to
supplement the claim information, and the claimant shall be advised of the
decision on the claim within forty-five (45) days after the earlier of the date
the supplemental information is supplied or the end of the one hundred eighty
(180) day period.  Every claim for benefits which is denied shall be denied by
written notice setting forth in a manner calculated to be understood by the
claimant (i) the specific reason or reasons for the denial, (ii) specific
reference to any provisions of the Plan (including any internal rules,
guidelines, protocols, criteria, etc.) on which the denial is based,
(iii) description of any additional material or information that is necessary to
process the claim, and (iv) an explanation of the procedure for further
reviewing the denial of the claim and shall include an explanation of the
claimant’s right to pursue legal action in the event of an adverse determination
on review.

 

8.3                                 Review Procedures.  Within sixty (60) days
after the receipt of a denial on a claim, a claimant or his/her authorized
representative may file a written request for review of such denial.  Such
review shall be undertaken by the Committee and shall be a full and fair
review.  The claimant shall have the right to review all pertinent documents. 
The Committee shall issue a decision not later than sixty (60) days after
receipt of a request for review from a claimant unless special circumstances,
such as the need to hold a hearing, require a longer period of time, in which
case a decision shall be rendered as soon as possible but not later than one
hundred twenty (120) days after receipt of the claimant’s request for review. 
The decision on review shall be in writing and shall include specific reasons
for the decision written in a manner calculated to be understood by the claimant
with specific reference to any provisions of the Plan on which the decision is
based and shall include an explanation of the claimant’s right to pursue legal
action in the event of an adverse determination on review.

 

12

--------------------------------------------------------------------------------


 

ARTICLE IX
MISCELLANEOUS

 

9.1                                 Amendment or Termination of Plan.  The
Company may, at any time, direct the Committee to amend or terminate the Plan,
except that no such amendment or termination may reduce a Participant’s Account
balances.  If the Company terminates the Plan, no further amounts shall be
deferred hereunder, and amounts previously deferred or contributed to the Plan
shall be fully vested and shall be paid in accordance with the provisions of the
Plan as scheduled prior to the Plan termination.  Notwithstanding the forgoing,
to the extent permitted under Code Section 409A and applicable authorities, the
Company may, in its complete and sole discretion, accelerate distributions under
the Plan in the event of a “change in ownership” or “effective control” of the
Company or a “change in ownership of a substantial portion of assets” or under
such other terms and conditions as may be specifically authorized under Code
Section 409A and applicable authorities.

 

9.2                                 Unsecured General Creditor.  The benefits
paid under the Plan shall be paid from the general funds of the Company, and the
Participant and any Beneficiary or their heirs or successors shall be no more
than unsecured general creditors of the Company with no special or prior right
to any assets of the Company for payment of any obligations hereunder.  It is
the intention of the Company that this Plan be unfunded for purposes of ERISA
and the Code.

 

9.3                                 Restriction Against Assignment.  The Company
shall pay all amounts payable hereunder only to the person or persons designated
by the Plan and not to any other person or entity.  No part of a Participant’s
Accounts shall be liable for the debts, contracts, or engagements of any
Participant, Beneficiary, or their successors in interest, nor shall a
Participant’s Accounts be subject to execution by levy, attachment, or
garnishment or by any other legal or equitable proceeding, nor shall any such
person have any right to alienate, anticipate, sell, transfer, commute, pledge,
encumber, or assign any benefits or payments hereunder in any manner
whatsoever.  No part of a Participant’s Accounts shall be subject to any right
of offset against or reduction for any amount payable by the Participant or
Beneficiary, whether to the Company or any other party, under any arrangement
other than under the terms of this Plan.

 

9.4                                 Withholding.  The Participant shall make
appropriate arrangements with the Company for satisfaction of any federal, state
or local income tax withholding requirements, Social Security and other employee
tax or other requirements applicable to the granting, crediting, vesting or
payment of benefits under the Plan.  There shall be deducted from each payment
made under the Plan or any other Compensation payable to the Participant (or
Beneficiary) all taxes which are required to be withheld by the Company in
respect to such payment or this Plan.  The Company shall have the right to
reduce any payment (or other Compensation) by the amount of cash sufficient to
provide the amount of said taxes.

 

9.5                                 Protective Provisions.  The Participant
shall cooperate with the Company by furnishing any and all information requested
by the Committee, in order to facilitate the payment of benefits hereunder,
taking such physical examinations as the Committee may deem necessary for plan
purposes and taking such other actions as may be requested by the Committee.  If
the Participant refuses to so cooperate, the Company shall have no further

 

13

--------------------------------------------------------------------------------


 

obligation to the Participant under the Plan.  In the event of the Participant’s
suicide during the first two (2) years in the Plan, or if the Participant makes
any material misstatement of information or non-disclosure of medical history,
then no benefits shall be payable to the Participant under the Plan, except that
benefits may be payable in a reduced amount in the sole discretion of the
Committee.

 

9.6                                 Receipt or Release.  Any payment made in
good faith to a Participant or the Participant’s Beneficiary shall, to the
extent thereof, be in full satisfaction of all claims against the Committee, its
members and the Company.  The Committee may require such Participant or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release to such effect.

 

9.7                                 Errors in Account Statements, Deferrals or
Distributions.  In the event an error is made in an Account statement, such
error shall be corrected on the next statement following the date such error is
discovered.  In the event of an error in deferral amount, consistent with and as
permitted by any correction procedures established under IRC Section 409A, the
error shall be corrected immediately upon discovery by, in the case of an excess
deferral, distribution of the excess amount to the Participant, or, in the case
of an under deferral, reduction of other compensation payable to the
Participant.  In the event of an error in a distribution, the over or under
payment shall be corrected by payment to or collection from the Participant
consistent with any correction procedures established under IRC Section 409A,
immediately upon the discovery of such error.  In the event of an overpayment,
the Company may, at its discretion, offset other amounts payable to the
Participant from the Company (including but not limited to salary, bonuses,
expense reimbursements, severance benefits or other employee compensation
benefit arrangements, as allowed by law and subject to compliance with IRC
Section 409A) to recoup the amount of such overpayment(s).

 

9.8                                 Employment Not Guaranteed.  Nothing
contained in the Plan nor any action taken hereunder shall be construed as a
contract of employment or as giving any Participant any right to continue the
provision of services in any capacity whatsoever to the Company

 

9.9                                 Successors of the Company.  The rights and
obligations of the Company under the Plan shall inure to the benefit of, and
shall be binding upon, the successors and assigns of the Company.

 

9.10                           Notice.  Any notice or filing required or
permitted to be given to the Company or the Participant under this Agreement
shall be sufficient if in writing and hand-delivered, or sent by registered or
certified mail, in the case of the Company, to the principal office of the
Company, directed to the attention of the Committee, and in the case of the
Participant, to the last known address of the Participant indicated on the
employment records of the Company.  Such notice shall be deemed given as of the
date of delivery or, if delivery is made by mail, as of the date shown on the
postmark on the receipt for registration or certification.  Notices to the
Company may be permitted by electronic communication according to specifications
established by the Committee.

 

9.11                           Headings.  Headings and subheadings in this Plan
are inserted for convenience of reference only and are not to be considered in
the construction of the provisions hereof.

 

14

--------------------------------------------------------------------------------


 

9.12                           Gender, Singular and Plural.  All pronouns and
any variations thereof shall be deemed to refer to the masculine, feminine, or
neuter, as the identity of the person or persons may require.  As the context
may require, the singular may be read as the plural and the plural as the
singular.

 

9.13                           Governing Law.  The Plan is intended to be an
unfunded plan maintained primarily to provide deferred compensation benefits for
a select group of “management or highly compensated employees” within the
meaning of Sections 201, 301 and 401 of ERISA and therefore to be exempt from
Parts 2, 3 and 4 of Title I of ERISA.

 

IN WITNESS WHEREOF, the Board of Directors of the Company has approved the
adoption of this Plan as of the Effective Date and has caused the Plan to be
executed by its duly authorized representative this [19th day of August, 2009.]

 

 

General Nutrition Centers, Inc.

 

 

 

By

/s/ Robert Chessen

 

 

 

 

Title

SVP, Human Resources

 

15

--------------------------------------------------------------------------------


 

GNC Live Well.

 

Unanimous Consent in Lieu of a Meeting of the Board of Directors

 

In lieu of a meeting of the Board of Directors, the proper officers of the
Corporation are, and each of them is, hereby authorized and directed, in the
name of and on behalf of the Corporation, to do all other things, including the
execution of all documents and the designation of the other individuals to
represent the Corporation in matters pertaining to the GNC LiveWell Later
NonQualified Deferred Compensation Plan and Trust, which they deem necessary or
appropriate.

 

The purpose of this consent is to adopt the Trust Agreement containing the terms
and conditions governing the relationship between Merrill Lynch Bank & Trust
Co., FSB and General Nutrition Centers, Inc., (and successors) with respect to
the appointment by the corporation of Merrill Lynch Bank & Trust Co., FSB as
trustee of the GNC LiveWell Later NonQualified Deferred Compensation Plan and
the termination of Charon Planning DBA Renaissance Benefit Advisors as the
current Trustee effective January 1, 2009.

 

We unanimously consent, that the attached Trust Agreement be adopted and that
Merrill Lynch Bank & Trust Co., FSB be appointed at Trustee-of the Trust
established under said Plan and Charon Planning DBA Renaissance Benefit Advisors
which had been serving as Trustee of said Trust, is hereby relieved of such
position effective as of December 31, 2008.

 

Authorized Officers

 

Date

/s/ Robert Chessen — SVP HR

 

8/19/09

/s/ Mike Nuzzo — CFO - EVP

 

8/19/09

 

--------------------------------------------------------------------------------
